DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the decision rendered by the PTAB on 02 November 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
Allowable Subject Matter
4.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The application has been allowed in view of the decision rendered by the Patent Trial and Appeal Board (PTAB) on 02 November 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered relevant by the examiner:
A.  Savanah et al US 2019/0163883 A1 directed to verifying ownership of a computer software for installation using a distributed hash table and a peer-to-peer distributed ledger [abstract].
B.  Dowding US 2018/0253702 A1 directed to creating a holistic, flexible, scalable, confidential, low-latency, high-volume, immutable distributed ledger for the financial services and other industries [abstract].
C.  Smith et al US 2018/0006826 A1 directed to implementing public key infrastructure using blockchains [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492